Citation Nr: 1015392	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  01-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
gastroenteritis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 1971 to September 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for gastroenteritis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a claimant of 
the evidence and information that is necessary to both reopen 
her claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In the instant appeal, the VCAA notices 
issued to the Veteran are deficient.  A September 2003 VCAA 
notice informed the Veteran that it needed "new and material 
evidence" to reopen his claim of entitlement to service 
connection.  The RO failed to provide any further elaboration 
as to the type of additional evidence required.  A July 2009 
VCAA notice conveyed that the Veteran's "claim was 
previously denied because service connection has not been 
established."  It informed the Veteran that it needed 
"evidence showing that the following condition existed from 
military service to the present time: gastroenteritis, also 
claimed as stomach condition."  The VCAA notices fail to 
adequately identify the prior basis for the denial of service 
connection for gastroenteritis and the evidence required to 
reopen his claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to appellants.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In December 2009, the Veteran submitted a claim of service 
connection for a chronic helicobacter pylori disorder.  In 
January 2010, the RO informed the Veteran's claim of 
entitlement to service connection for a chronic helicobacter 
pylori disorder was "part of your appeal pending."  The RO 
did not adjudicate the Veteran's claim.  The Board finds that 
the issue of service connection for a chronic helicobacter 
pylori disorder is inextricably intertwined with the 
certified issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for gastroenteritis.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notification letter that contains the 
information required by Kent for the 
issue of whether the Veteran has 
submitted new and material evidence to 
reopen a previously denied claim for 
service connection for gastroenteritis, 
claimed as a stomach condition. The 
letter should include what constitutes 
new and material evidence to reopen the 
claim as determined by the evidence of 
record at the time of the previous final 
denials, as well as the evidence and 
information necessary to establish 
entitlement to the underlying claim for 
the benefit sought. The letter should 
describe what evidence would be necessary 
to substantiate the element or elements 
required to establish the underlying 
claim that was found insufficient in the 
previous denials.
2.  Then adjudicate the issue of service 
connection for a chronic helicobacter 
pylori disorder.  The Veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate whether new and 
material evidence has been received to 
reopen the Veteran's claim of entitlement 
to service connection for 
gastroenteritis.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

